NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

                                      :
MANSFRED J. YOUNGER,                  :
                                      :       Civil Action No. 18-16440(RMB)
                    Petitioner,       :
                                      :
             v.                       :                   OPINION
                                      :
BRUCE DAVIS and THE ATTORNEY          :
GENERAL OF THE STATE OF               :
NEW JERSEY,                           :
                                      :
                    Respondents.      :
                                      :

BUMB, District Judge

         This matter comes before the Court upon the Petition for a

Writ of Habeas Corpus under 28 U.S.C. § 2254 filed by Petitioner

Mansfred J. Younger (“Petitioner”), an inmate presently confined

in New Jersey State Prison in Trenton, New Jersey.              (Pet., ECF No.

1.) Respondents filed an answer opposing habeas relief and arguing

that the petition should be dismissed as a “mixed petition,” i.e.,

a   petition      containing   both   exhausted     and   unexhausted   claims.

(Answer, ECF No. 7.)       As discussed below, the petition is subject

to dismissal as a mixed petition pursuant to Rose v. Lundy, 455

U.S. 509 (1982).       Petitioner is directed to advise the Court as to

how he wishes to proceed.

    I.     PROCEDURAL HISTORY

         Following a jury trial, on May 20, 2011, a judgment of

                                          1
conviction (“JOC”) was entered against Petitioner in New Jersey

Superior Court, Camden County upon his conviction by a jury of

first-degree murder, N.J. Stat. Ann. § 2C:11-3A(1); first-degree

attempted murder, N.J. Stat. Ann. §§ 2C:5-1, 2C:11-3A(1); second-

degree aggravated assault, N.J. Stat. Ann. § 2C:12-1B(1); third-

degree aggravated assault, N.J. Stat. Ann. § 2C:12-1B(1); first-

degree conspiracy to commit murder, N.J. Stat. Ann. §§ 2C:5-2, 2C-

11:3A(1); second-degree possession of a weapon for an unlawful

purpose,    N.J.    Stat.   Ann.   §   2C:39-4A;   third-degree   unlawful

possession of a weapon, N.J. Stat. Ann. § 2C:39-5B; and two counts

of third-degree endangering of an injured victim, N.J. Stat. Ann.

§ 2C:12-1.2.       (Answer, Ex. 3, ECF No. 8-3, at 1, 4.)     Petitioner

was sentenced to a sixty-year term of imprisonment, subject to an

85% parole disqualifier under the No Early Release Act (“NERA”),

on the first-degree murder conviction; and a consecutive 18-year

prison term on the first-degree attempted murder conviction, also

subject to an 85% parole disqualification period under NERA.         (Id.

at 1, 4.)      Petitioner additionally received five-year terms of

imprisonment on his convictions for endangering an injured victim

and unlawful possession of weapons to run concurrently with his

sentences for murder and attempted murder.             (Id. at 5.)    The

remaining convictions were merged for the purpose of sentencing.

(Id.)

        Petitioner filed an appeal of his conviction and sentence

                                       2
with the New Jersey Superior Court, Appellate Division.                   (Answer,

Ex. 4, ECF No. 8-4, at 82.)                 On appeal, Petitioner raised five

issues: (1) that the trial court erred in not properly instructing

the jury on how to evaluate Petitioner’s out-of-court statements;

(2) that the trial court erred in ordering that jury selection be

restarted after improper references were made to the custodial

status of certain witnesses and defendant’s federal sentence on

unrelated charges; (3) that the trial court erred in admitting

prejudicial    testimony       that    defendant     was    indifferent    to   the

victim’s    death;      (4)   that    the    prosecutor    committed    misconduct

during her summation; and (5) that Petitioner’s aggregate 78 year

sentence was manifestly excessive.               (Id. at 2–3.)       The Appellate

Division,     in   an     unpublished        opinion,     affirmed    Petitioner’s

conviction and sentence on April 11, 2014.                  (Answer, Ex. 7, ECF

No. 8-7.)    Petitioner filed a petition for certification with the

New Jersey Supreme Court, which was denied on October 9, 2014.

(Answer, Ex. 11, ECF No. 8-11.)

     On March 31, 2015, Petitioner filed a petition for post-

conviction relief (“PCR”) with the Superior Court, Law Division,

Camden County.          (Answer, Ex. 12, ECF No. 8-12.)                In his PCR

petition, Petitioner raised several ineffective assistance of

counsel     claims,       arguing       that      his      trial     counsel    was

constitutionally deficient for failing to communicate with him and

failing to call as witnesses at trial Richard Barge, Antoine

                                            3
Albert,    and   Henry   Cole,     who   he    claimed   would   have   offered

exculpatory testimony.       (Answer, Ex. 13, ECF No. 8-13, at 11–13.)

     The     Superior     Court     held      on   evidentiary     hearing   on

Petitioner’s claim that counsel should have called Barge as a

witness at trial.       (Answer, Ex. 78, ECF No. 8-78.)          Both Barge and

Petitioner’s trial counsel testified at the evidentiary hearing.

(See id.)    Following the presentation of testimony, the Superior

Court denied the PCR petition.                (Id. at 37–43.)       Petitioner

appealed that decision to the Appellate Division, where he again

raised his claim that his trial counsel was ineffective for failing

to call Barge at trial.           (Answer, Ex. 19, ECF No. 8-19, at 2.)

The Appellate Division affirmed the decision of the PCR court.

(Id. at 2–6.)     Petitioner raised the same issue in a petition for

certification with the New Jersey Supreme Court, which was denied

on October 23, 2018.       (Answer, Ex. 23, ECF No. 8-23.)          Petitioner

filed the instant petition on November 21, 2018.             (Pet. at 35.)

  II.     EXHAUSTION OF STATE COURT REMEDIES

     28 U.S.C. § 2254(b)(1)(A) provides that “[a]n application for

a writ of habeas corpus on behalf of a person in custody pursuant

to the judgment of a State court shall not be granted unless it

appears that . . . the applicant has exhausted the remedies

available in the courts of the State.”               To fully exhaust state

court remedies, a petitioner must fairly present his federal claims

in one complete round of the State’s established appellate review

                                         4
process.     O’Sullivan v. Boerckel, 526 U.S. 838, 844–45 (1999).               In

New Jersey, exhaustion of federal claims includes first presenting

the claims to the state trial and appellate courts, and in a

petition for review in the New Jersey Supreme Court.                 See Johnson

v. Pinchak, 392 F.3d 551, 556 (3d Cir. 2004).              To “fairly present”

a   claim,    the   petitioner     must    present   the   factual    and   legal

substance of the claim in a manner that puts the state court on

notice that a federal claims is being presented, allowing the court

an opportunity to apply controlling legal principles bearing on

the constitutional claim.           Picard v. Connor, 404 U.S. 270, 275,

276–77 (1971).        The exhaustion requirement is one of “total

exhaustion” and a habeas petition that contains both exhausted and

unexhausted     claims    is   a   mixed      petition   that   is   subject    to

dismissal.     Rose, 455 U.S. at 522.

       i.    Ground One

       In Ground One, Petitioner asserts that his conviction should

be vacated and a new trial held based on newly discovered evidence

that demonstrates that he is actually innocent.              (Pet. 9–18.)      The

so-called “newly discovered” evidence presented by Petitioner are

affidavits from Richard Barge, Allan Davis, and Manuel Concepcion

that Petitioner alleges contain exculpatory information.                     (See

id.)     Petitioner asserts that he raised this claim “in ‘a’ state

court” through a motion for a new trial filed in the Superior

Court.      (See id. at 14.)       Respondents assert that Petitioner did

                                          5
file a motion for new trial in the Superior Court in August 2017

but cannot confirm the grounds for relief raised in that motion as

they have been unable to obtain any copy of the motion.     (Answer

15–16.)   Nevertheless, Respondents have provided the Court with a

copy of the order dismissing Petitioner’s motion for a new trial

without prejudice for lack of jurisdiction because there was

already an appeal pending in Petitioner’s case when the motion was

filed.    (Answer, Ex. 21, ECF No. 8-21.)   It does not appear that

Petitioner ever refiled that motion or filed any appeal of the

trial court’s dismissal.     Because Petitioner failed to present

this claim for a full round of review in the New Jersey State

Courts, it is unexhausted.   See O’Sullivan, 526 U.S. at 845.

     Nevertheless, the Court construes the Petition to argue that

because Petitioner claims he is actually innocent, the Court should

excuse his default under the “‘actual innocence’ exception . . .

to procedural bars to relief.”   (See Pet. 13.)   A claim of actual

innocence may act as a gateway through which a district court may

hear an untimely or procedurally defaulted claim for habeas relief.

Reeves v. Fayette SCI, 897 F.3d 154, 160 (3d Cir. 2018).        The

actual innocence exception, however, does not apply to unexhausted

claims.   Buxton v. Pennsylvania, 2017 WL 1383930, at *1 (W.D. Pa.

Apr. 14, 2017) (“While there may be an actual innocence exception

to procedural default, no such actual innocence exception to the

requirement that a Petitioner exhaust his state court remedies

                                 6
before coming to federal court exists.”); see also Johnson v.

Glunt, No. 14-2317, 2014 WL 5334078, at *3–4 (E.D. Pa. Oct. 20,

2014); Saunders v. Comm’r, Dep’t of Corr., No. 10cv410, 2011 WL

572313, at *2–3 (D. Conn. Feb. 15, 2011) (“[O]ther courts have

held   that    while    a     claim   of    actual    innocence     might   avoid    a

procedural default, it will not excuse a defendant from exhausting

available state remedies.”).            The actual innocence exception will

not excuse a failure to exhaust because such an exception would

“eviscerate[]”        the     exhaustion     requirement,        Johnson,   2014    WL

5334078,      at   *3–4,    which     the   Supreme      Court    has   consistently

emphasized is a critical part of the Antiterrorism and Effective

Death Penalty Act’s (“AEDPA”) “goal of promoting comity, finality,

and federalism by giving state courts the first opportunity to

review [a] claim, and to correct any constitutional violation in

the first instance,” Cullen v. Pinholster, 563 U.S. 170, 185 (2011)

(alteration in original) (quoting Jimenez v. Quarterman, 555 U.S.

113, 121 (2009)).

       Accordingly, the Court finds that Ground One is subject to

dismissal for failure to exhaust state remedies.

       ii.    Ground Two

       In    Ground    Two,    Petitioner       claims    that    his   counsel    was

ineffective in violation of the Sixth Amendment for failing to

call Barge and Davis as witnesses at trial and for not properly

investigating their testimony in a way that would have led him to

                                            7
Concepcion.    (Pet. 18–21.)      Respondents concede that Petitioner

duly exhausted his claim that his counsel was ineffective for

failing to call Barge as a witness at trial, Petitioner having

raised this claim at all levels of New Jersey’s established review

process.      (Answer   36–37.)      Petitioner’s    other   ineffective

assistance of counsel claims, however, were never presented to the

New Jersey state courts and are thus unexhausted.

     iii. Ground Three

     In Ground Three, Petitioner raises several claims related to

his sentence, arguing that it is manifestly excessive, that New

Jersey’s statute for enhanced sentences on first-degree murder

convictions    is   unconstitutionally    vague,    that   his   sentence

violates the Eighth Amendment, and that the trial court erroneously

required an 85% parole disqualification period under New Jersey’s

No Early Release Act (“NERA”).       (Pet. 24–26.)    Respondents argue

that the only claim related to Petitioner’s sentence that was

raised in state court was that the sentencing judge abused his

sentencing discretion.     (Answer 27.)    Respondents argue that the

remaining sentencing claims, including his federal constitutional

claims, are unexhausted as they were never presented to the state

court.     The Court agrees.      A review of the relevant record of

Petitioner’s direct appeal demonstrates that he did not present

his federal constitutional claims related to his sentence or his

claim that NERA should not have applied to his sentence to the New

                                    8
Jersey Courts.   Thus, these claims are unexhausted.

     iv.   Dismissal as a Mixed Petition

     Because it is apparent that the Petition contains a mix of

exhausted and unexhausted claims, it is a “mixed petition” that is

subject to dismissal under Lundy, 455 U.S. 509.    Despite Lundy’s

total exhaustion rule, district courts have four options when faced

with a mixed petition:   (1) stay the petition pending the outcome

of state proceedings; (2) allow the petitioner to delete the

unexhausted claims and proceed on the exhausted claims; (3) dismiss

the petition without prejudice as unexhausted; or (4) deny the

unexhausted claims on the merits under 28 U.S.C. § 2254(b)(2).

See Rhines v. Weber, 544 U.S. 269, 277 (2005); McLaughlin v.

Shannon, 454 F. App’x 83, 86 (3d Cir. 2011); Mahoney v. Bostel,

366 F. App’x 368, 371 (3d Cir. 2010); Urcinoli v. Cathel, 546 F.3d

269, 276 (3d Cir. 2008).

     At this time, the Court is unprepared to deny the Petition on

the merits.   Nevertheless, the Court is cognizant that if it were

to dismiss the Petition without prejudice as a mixed petition, it

is possible that by the time Petitioner exhausts his state court

remedies, the AEDPA’s one-year statute of limitations would be

expired.   See Crews v. Horn, 360 F.3d 146, 151–52 (3d Cir. 2004).

Accordingly, Petitioner is directed to advise the Court as to how

he would like to proceed, i.e., whether he would prefer to return



                                 9
to state court and exhaust his claims or withdraw his unexhausted

claims and proceed only on the exhausted claims highlighted above.

     If Petitioner wishes to return to state court to exhaust his

claims, he may file a motion for stay and abeyance pursuant to

Rhines, 544 U.S. at 276–79.     In Rhines, the Supreme Court held

that district courts have the discretion to stay mixed habeas

petitions where there is good cause for petitioner’s failure to

exhaust and the unexhausted claims are not plainly without merit.

Id. at 277.   Any motion brought by Petitioner for a stay of this

proceeding must address both of the Rhines factors.

     Conversely, however, Petitioner may choose to withdraw his

unexhausted claims and proceed only on his exhausted claims.    If

Petitioner chooses this option, he should be advised that he may

be precluded from bringing any additional habeas claims pursuant

to the statute of limitations and the limitation on second or

successive habeas petitions in 28 U.S.C. § 2244(b)(3).

  III. CONCLUSION

     Petitioner has presented a mixed habeas petition, which this

Court is required to dismiss.   Petitioner will first be given the

opportunity to file a motion seeking a stay and abeyance while he

returns to state court to exhaust his unexhausted federal claims.

If Petitioner chooses this option, he should describe in a motion

for stay and abeyance his good cause for failing to exhaust his

federal claims before bringing his habeas petition and explain why

                                10
his unexhausted claims are not plainly meritless.   Alternatively,

Petitioner may withdraw his unexhausted claims and proceed only on

his exhausted claims.   An appropriate order follows.



Dated: September 4, 2019
                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                11
